EXHIBIT 10.45
ALSERES PHARMACEUTICALS, INC. SECOND AMENDED AND
RESTATED OMNIBUS STOCK OPTION PLAN
1. Purpose; Types of Construction.
The purpose of the Alseres Pharmaceuticals, Inc. Second Amended and Restated
Omnibus Stock Option Plan is to afford an incentive to selected employees,
independent contractors and Scientific Advisors of Alseres Pharmaceuticals, Inc.
(the “Company”), or any Subsidiary which now exists or hereafter is organized or
acquired, to acquire a proprietary interest in the Company, to continue as
employees, independent contractors or Scientific Advisors, as the case may be,
to increase their efforts on behalf of the Company and to promote the success of
the Company’s business. The Plan provides for grants of stock options (including
“incentive stock options” and “nonqualified stock options”). The Plan is
intended to satisfy the requirements of Rule 16b-3 promulgated under Section 16
of the Exchange Act and shall be interpreted in a manner consistent with the
requirements thereof.
2. Definitions.
For purposes of the Plan, the following terms shall be defined as set forth
below:
(a) “Beneficiary” means the person, persons, trust or trusts which have been
designated by an Optionee in his or her most recent written beneficiary
designation filed with the Company to receive the benefits specified under the
Plan upon his or her death, or, if there is no designated Beneficiary or
surviving designated Beneficiary, then the person, persons, trust or trusts
entitled by will or the laws of descent and distribution to receive such
benefits.
(b) “Board” means the Board of Directors of the Company.
(c) “Code” means the Internal Revenue Code of 1986, as amended from time to
time.
(d) “Committee” means the committee established by the Board to administer the
Plan, the composition of which shall at all times satisfy the provisions of
Rule 16b-3.
(e) “Company” Means Alseres Pharmaceuticals, Inc., a corporation organized under
the laws of the State of Delaware, or any successor corporation.
(f) “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, and as now or hereafter construed, interpreted and applied by
regulations, rulings and cases.
(g) “Fair Market Value” per share of Stock as of a particular date shall mean
(i) the closing price per share of Stock on the national securities exchange on
which the Stock is principally traded, for the last preceding date on which
there was a sale of such Stock on such exchange, or (ii) if the shares of Stock
are not then traded in any such exchange, the average of the closing bid and
asked prices for the shares of Stock quoted on the National Market System of the
National Association of Securities Dealers Automated Quotation System (“NASDAQ”)
for the last preceding date on which a sale of Stock was reported, or (iii) if
the shares of Stock are not then traded on a national securities exchange or
quoted on NASDAQ, such value as the Committee, in its sole discretion, shall
determine.
(h) “Former ALSE Grantees” means certain individuals who were formerly
directors, officers, employees, scientific advisors and independent contractors
of Alseres Pharmaceuticals, Inc. who at one time held options to acquire stock
of Alseres Pharmaceuticals, Inc. and who are selected by the Committee, in its
sole discretion, to receive Options pursuant to Section 7 of the Plan. The
former ALSE Grantees shall be the persons set forth on Schedule 7.6 of the
Amended and Restated Agreement of Merger by and between the Company and Alseres
Pharmaceuticals, Inc. dated December 29, 1994 (as amended from time to time, the
“Amended and Restated Merger Agreement”).
(i) “ISO” means any Option intended to be and designated as an incentive stock
option within the meaning of Section 422 of the Code.
(j) “NSO” means any Option that is designated as a nonqualified stock option.
(k) “Option” means a right, granted to a optionee under Section 6(b), to
purchase shares of Stock. An Option may be either an ISO or an NSO, provided
that ISO’s may not be granted to independent contractors or Scientific Advisors.
(l) “Option Agreement” means any written agreement, contract, or other
instrument or document evidencing the grant of an option.

 



--------------------------------------------------------------------------------



 



(m) “Optionee” means a person who, as an employee, Scientific Advisor or
independent contractor of the Company or a Subsidiary has been granted an option
under the Plan.
(n) “Plan” means this Alseres Pharmaceuticals, Inc. Second Amended and Restated
Omnibus Stock Option Plan, as amended from time to time.
(o) “Rule 16b-3” means Rule 16b-3, as from time to time in effect promulgated by
the Securities and Exchange Commission under Section 16 of the Exchange Act,
including any successor to such Rule.
(p) “Scientific Advisor” means any member of the Scientific Advisory Board who
neither (i) is an employee of the Company, nor (ii) receives compensation from
the Company pursuant to a research, sponsored research or similar agreement with
the Company (other than a Scientific Advisory and Consulting Agreement entered
into generally by the Company and members of the Scientific Advisory Board which
may provide for compensation for each meeting of the Scientific Advisory Board
which the Scientific Advisor attends and for the reimbursement of certain
expenses), nor (iii) is the discoverer of, or a principal investigator or
researcher with respect to, any technology subject to the Company’s research and
development programs as determined by the Committee in its sole discretion.
(q) “Scientific Advisory Board” means the Board of Scientific Advisors of the
Company.
(r) “Stock” means shares of the common stock, par value $.01 per share, of the
Company.
(s) “Subsidiary”, means any corporation in an unbroken chain of corporations
beginning with the Company if, at the time of granting of an Option, each of the
corporations (other than the last corporation in the unbroken chain) owns stock
possessing 50 % or more of the total combined voting power of all classes of
stock in one of the other corporations in the chain.
(t) “Ten Percent Stockholder” shall mean a prospective optionee of the Company
who, at the time an ISO is to be granted to such optionee, owns (within the
meaning of Section 422(b)(6) of the Code) stock possessing more than ten percent
(10%) of the total combined voting power of all classes of stock of the Company
within the meaning of Sections 422(e) and 422(f), respectively, of the Code.
3 Administration.
The Plan shall be administered by the Committee. The Committee shall have the
authority in its discretion, subject to and not inconsistent with the express
provisions of the Plan, to administer the Plan and to exercise all the powers
and authorities either specifically granted to it under the Plan or necessary or
advisable in the administration of the Plan, including, without limitation, the
authority to grant Options; to determine the persons to whom and the time or
times at which options shall be granted; to determine the type and number of
options to be granted, the number of shares of Stock to which an Option may
relate and the terms and conditions relating to any Option; and to determine
whether, to what extent, and under what circumstances an Option may be settled,
cancelled, forfeited, exchanged, or surrendered; to make adjustments in the
terms and conditions of Options in recognition of unusual or nonrecurring events
affecting the Company or any Subsidiary or the financial statements of the
Company or any Subsidiary, or in response to changes; in applicable laws,
regulations, or accounting principles; to construe and interpret the Plan and
any Option Agreement; to prescribe, amend and rescind rules and regulations
relating to the Plan; to determine the terms and provisions of the Option
Agreements (which need riot he identical for each Optionee); and to make all
other determinations deemed necessary or advisable for the administration of the
Plan.
The Committee may appoint a chairperson and a secretary and may make such rules
and regulations for the conduct of its business as it shall deem advisable, and
shall keep minutes of its meetings. All determinations of the Committee shall be
made by a majority of its members either present in person or participating by
conference telephone at a meeting or by written consent. The Committee may
delegate to one or more of its members or to one or more agents such
administrative duties as it may deem advisable, and the Committee or any person
to whom it has delegated duties as aforesaid may employ one or more persons to
render advice with respect to any responsibility the Committee or such person
may have under the Plan. All decisions, determinations and interpretations of
the Committee shall be final and binding on all persons, including the Company,
and any Subsidiary or optionee (or any person claiming any rights under the Plan
from or through any Optionee) and any stockholder.
No member of the Board or Committee shall be liable for any action taken or
determination made in good faith with respect to the Plan or any option granted
made hereunder.
4 Eligibility.

 



--------------------------------------------------------------------------------



 



Except as provided in Section 7, options may be granted to selected employees,
Scientific Advisors and independent contractors of the Company and its present
or future Subsidiaries, in the discretion of the Committee.
5 Stock Subject to the Plan.
The maximum number of shares of Stock reserved for the grant of options under
the Plan shall be 1,200,000.
In the event of any dividend or other distribution (whether in the form of cash,
Stock, or other property), recapitalization, Stock split, reverse split,
reorganization, merger, consolidation, spin-off, combination, repurchase, or
share exchange, or other similar corporate transaction or event, then the
Committee shall make equitable adjustments in the manner determined by the
Committee to any or all of (i) the number and kind of shares of Stock which may
thereafter be issued in connection with options, (ii) the number and kind of
shares of Stock issued or issuable in respect of outstanding options, and
(iii) the exercise price relating to any option; provided that, with respect to
ISOs, such adjustment shall be made in accordance with Section 424(h) of the
Code.
6 Specific Terms of Options.
(a) General. The Committee may impose on any option or the exercise thereof, at
the date of grant or thereafter, such additional terms and conditions, not
inconsistent with the provisions of the Plan, as the Committee shall determine.
(b) Options. The Committee is authorized to grant Options to Optionees on the
following terms and conditions:
(i) Type of Option. The Option Agreement evidencing the grant of an option under
the Plan shall designate the Option as an ISO or an NSO.
(ii) Exercise Price. The exercise price per share of Stock purchasable under an
option shall be determined by the Committee; provided that, in the case of an
ISO, such exercise price shall be not less than the Fair Market Value of a share
on the date of grant of such Option, and, subject to Section 7 hereof, in the
case of an NSO, such exercise price shall be not less than 50% of the Fair
Market value of a share on the date of grant of such option, but in no event
shall the exercise price for the purchase of shares be less than par value. The
exercise price for Stock subject to an Option may be paid in cash or, at the
discretion of the Committee, by an exchange of Stock previously owned by the
optionee, or a combination of both, in an amount having a combined value equal
to such exercise price. An Optionee may also elect to pay all or a portion of
the aggregate exercise price by having shares of Stock with a Fair Market Value
on the date of exercise equal to the aggregate exercise price withheld by the
Company or sold by a broker-dealer under circumstances meeting the requirements
of 12 C.F.R. (S)220 or any successor thereof.
(iii) Term and Exercisability of Options. Except as set forth in
Section 6(c)(ii) hereof, the term of each option shall be ten (10) years from
the date of grant of such option. The date on which the Committee adopts a
resolution expressly granting an option, or such other date as is set forth in
such resolution, shall be considered the day on which such option is granted.
Options shall be exercisable over the exercise period (which shall not exceed
ten years from the date of grant), at such times and upon such conditions as the
Committee may determine, as reflected in the Option Agreement; provided that,
the Committee shall have the authority to accelerate the exercisability of any
outstanding Option at such time and under such circumstances as it, in its sole
discretion, deems appropriate. An option may be exercised to the extent of any
or all full shares of Stock as to which the option has become exercisable, by
giving written notice of such exercise to the Committee or its designated agent;
provided that, no Option may be exercised for fewer than 10 shares of Stock
unless the number of shares with respect to which the Option is exercised
constitutes the total number of shares as to which the Option is then
exercisable.
(iv) Termination of Employment or Other Relationship. If the Optionee’s
employment or other relationship with the Company is terminated for reasons
other than death or disability, the Optionee will be entitled to exercise the
Option (to the extent exercisable at the time of the termination of employment
or other relationship) for a period of ninety (90) days following such
termination, and shall thereafter terminate, provided, that, if the Optionee
dies within such ninety-day period following termination of employment or other
relationship, the option (to the extent exercisable at the time of the
Optionee’s termination of employment or other relationship) shall be exercisable
by the Optionee’s Beneficiary for a period of one (1) year following the
optionee’s death (but in no event after the expiration date of the option), and
shall thereafter terminate.
(v) Death or Disability. If the optionee’s employment or other relationship with
the Company is terminated because of death or disability, the Optionee (or,
where applicable, the Beneficiary) will be entitled to exercise the option with
respect to the total number of shares of Stock subject to such option and
without regard to the extent to which such option was exercisable at the time of
the termination of employment or other relationship due to death or disability
for a period of one (1) year following the Optionee’s death or termination of
employment or other relationship due to disability (but in no event after the
expiration date of the Option), and the Option shall thereafter terminate.

 



--------------------------------------------------------------------------------



 



(vi) Other Provisions. Options may be subject to such other conditions
including, but not limited to, restrictions on transferability of the shares
acquired upon exercise of such options, as the Committee may prescribe in its
discretion.
(c) Incentive Stock Options. Options granted as ISOs shall be subject to the
following special terms and conditions, in addition to the general terms and
conditions specified in this Section 6.
(i) Value of Shares. The aggregate Fair Market Value (determined as of the date
the ISO is granted) of the shares of Stock with respect to which ISOs granted
under this Plan and all other plans of the Company become exercisable for the
first time by each Optionee during any calendar year shall not exceed $100,000.
(ii) Ten Percent Stockholder. In the case of an ISO granted to a Ten Percent
Stockholder, (x) the exercise price shall not be less than one hundred ten
percent (110%) of the Fair Market Value of the shares of Stock on the date of
grant of such ISO, and (y) the exercise period shall not exceed five (5) years
from the date of grant of such ISO.
7 Special Grant to Former ALSE Grantees.
The Committee, in its sole discretion, may make a grant of Options to any Former
ALSE Grantee. Any such grant may not be made later than 60 days after the
effective date of the merger contemplated by the Amended and Restated Merger
Agreement and the options so granted shall be not be subject to the provisions
of Section 6(b)(ii) of this Plan, but shall be subject to the provisions
determined by the Committee and set forth in the applicable Option Agreement.
8 General Provisions.
(a) Compliance with Local and Exchange Requirements. The Plan, the granting and
exercising of options thereunder, and the other obligations of the Company under
the Plan and any Option Agreement or other agreement shall be subject to all
applicable federal and state laws, rules and regulations, and to such approvals
by any regulatory or governmental agency as may be required. The Company, in its
discretion, may postpone the issuance or delivery of Stock under any option
until completion of such stock exchange listing or registration or qualification
of such Stock or other required action under any state, federal or foreign law,
rule or regulation as the Company may consider appropriate, and may require any
Optionee to make such representations and furnish such information as it may
consider appropriate in connection with the issuance or delivery of Stock in
compliance with applicable laws, rules and regulations.
(b) Nontransferability. Options shall not be transferable by an Optionee except
by will or the laws of descent and distribution or, if then permitted under
Rule 16b-3, pursuant to a qualified domestic relations order as defined under
the Code or Title I of the Employee Retirement Income Security Act of 1974, as
amended, or the rules thereunder, and shall be exercisable during the lifetime
of an Optionee only by such Optionee or his guardian or legal representative.
(c) No Right to Continued Employment, etc. Nothing in the Plan or in any option
granted or any Option Agreement or other agreement entered into pursuant hereto
shall confer upon any Optionee the right to continue in the employ of or to
continue as an independent contractor or Scientific Advisor of the Company or
any Subsidiary or to be entitled to any remuneration or benefits not set forth
in the Plan or such Option Agreement or other agreement or to interfere with or
limit in any way the right of the Company or any such Subsidiary to terminate
such Optionee’s employment, independent contractor or Scientific Advisor
relationship.
(d) Taxes. The Company or any Subsidiary is authorized to withhold from any
distribution of Stock, or any other payment to a Optionee, amounts of
withholding and other taxes due in connection with any transaction involving an
option, and to take such other action as the Committee may deem advisable to
enable the Company and Optionees to satisfy obligations for the payment of
withholding taxes and other tax obligations relating to any Option. This
authority shall include authority to withhold or receive Stock or other property
and to make cash payments in respect thereof in satisfaction of a optionee’s tax
obligations.
(e) Amendment and Termination of the Plan. The Board may at any time and from
time to time alter, amend, suspend, or terminate the Plan in whole or in part;
provided that, no amendment which requires stockholder approval in order for the
Plan to continue to comply with Rule 16b-3, shall be effective unless the same
shall be approved by the requisite vote of the stockholders of the Company
entitled to vote thereon. Notwithstanding the foregoing, no amendment shall
affect adversely any of the rights of any Optionee, without such optionee’s
consent, under any Option theretofore granted under the Plan.
(f) Change in Control. Notwithstanding any other provision of the Plan to the
contrary, if, while any Options remain outstanding under the Plan, a “Change in
Control” of the Company (as defined in this Section 8(f)) shall occur, all
options granted under the Plan that are

 



--------------------------------------------------------------------------------



 



outstanding at the time of such Change in Control shall become immediately
exercisable in full, without regard to the years that have elapsed from the date
of grant.
For purposes of this Section 8(f), a Change in Control of the Company shall
occur upon the happening of the earliest to occur of the following:
(i) any “person,” as such term is used in Sections 13(d) and 14(d) of the
Exchange Act (other than (1) the Company, (2) any trustee or other fiduciary
holding securities under an employee benefit plan of Company, or (3) any
corporation owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as. their ownership of Stock (each an
“excluded person”)), is or becomes the “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company (not including in the securities beneficially owned by such person any
securities acquired directly from the Company or its affiliates) representing
30% or more of the combined voting power of the Company’s then outstanding
voting securities;
(ii) during any period of not more than two consecutive years, individuals who
at the beginning of such period constitute the Board, and any new director
(other than a director designated by a person who has entered into an agreement
with the Company to effect a transaction described in clause (i), (iii), or
(iv) of this paragraph (f)) whose election by the Board or nomination for
election by the Company’s stockholders was approved by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
at the beginning of the period or whose election or nomination for election was
previously so approved (other than approval given in connection with an actual
or threatened proxy or election contest), cease for any reason to constitute at
least a majority of the Board;
(iii) the stockholders of the Company approve a merger or consolidation of the
Company with any other corporation, other than (A) a merger or consolidation
which would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving or
parent entity) 50% or more of the combined voting power of the voting securities
of the Company or such surviving or parent entity outstanding immediately after
such merger or consolidation, (B) a merger or consolidation effected to
implement a recapitalization of the Company (or similar transaction) in which no
“Person” (as hereinabove defined) acquired 30% or more of the combined voting
power of the Company’s then outstanding securities or (C) the transaction
contemplated by the Amended and Restated Merger Agreement; or
(iv) the stockholders of the Company approve a plan of complete liquidation of
the Company or an agreement for the sale or disposition by the Company of all or
substantially all of the Company’s assets (or any transaction having a similar
effect).
(g) No Rights to Options; No Stockholder Rights. No Optionee shall have any
claim to be granted any Option under the Plan, and there is no obligation for
uniformity of treatment of Optionees. Except as provided specifically in the
applicable Option Agreement, an Optionee or Beneficiary shall have no rights as
a stockholder with respect to any shares covered by the Option until the date of
exercise of the Option.
(h) No Fractional Shares. No fractional shares of Stock shall be issued or
delivered pursuant to the Plan or any Option. The Committee shall determine
whether cash, other Options, or other property shall be issued or paid in lieu
of such fractional shares or whether such fractional shares or any rights
thereto shall be forfeited or otherwise eliminated.
(i) Governing Law. The Plan and all determinations made and actions taken
pursuant hereto shall be governed by the laws of the State of Delaware without
giving effect to the conflict of laws principles thereof.
(j) Term of the Plan. The Plan shall terminate on April 23, 2005, except with
respect to Options outstanding on such date and no Option may be granted
thereafter.

 